UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August 2013 Commission File Number 001-35401 CEMENTOS PACASMAYO S.A.A. (Exact name of registrant as specified in its charter) PACASMAYO CEMENT CORPORATION (Translation of registrant’s name into English) Republic of Peru (Jurisdiction of incorporation or organization) Calle La Colonia 150, Urbanización El Vivero Surco, Lima Peru (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. Calle La Colonia N° 150, Urb. El Vivero - Santiago de Surco Telf: 317-6000 Lima, August 27, 2013 GL-0302/2013 Messrs. SUPERINTENDENCIA DEL MERCADO DE VALORES – SMV Dear Sirs: Pursuant to Article 28 of the Securities Market Law and CONASEV Resolution Nº 107-2002-EF-94.10, we hereby comply to inform, as a Relevant Matter, that the Company’s Board of Directors, in its session held August 26, 2013, unanimously agreed to create a Good Corporate Governance Committee. As a result, the committee will be comprised as follows: Good Corporate Governance Committee: Gianfranco Castagnola Zúñiga (President) Roberto Dañino Zapata Humberto Nadal del Carpio Sincerely, CEMENTOS PACASMAYO S.A.A. By: /s/Carlos Molinelli Mateo Representative Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. CEMENTOS PACASMAYO S.A.A. By: /s/Carlos Jose Molinelli Mateo Name:Carlos Jose Molinelli Mateo Title: Title: Stock Market Representative Dated:August 28, 2013
